Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Rare Endowment, LLC, Appellant                         Appeal from the 40th District Court of Ellis
                                                        County, Texas (Tr. Ct. No. 79874).
 No. 06-17-00106-CV         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Green Tree Servicing, LLC, Trailer Divas,              Burgess participating.
 LLC, Moreno’s Mobile Home Transport,
 LLC, Texas Finest Manufactured Housing,
 Inc., Justin Davis Lynn and Stayci
 Bradford, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED OCTOBER 30, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk